COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      In re Jason T. Pegues

Appellate case number:    01-17-00917-CR

Trial court case number: 94-DCR-026185

Trial court:              434th District Court of Fort Bend County

       It is ordered that the motion for rehearing is DENIED. All other pending motions are
dismissed as moot.

Judge’s signature: /s/ Harvey Brown
                    Acting for the Court

Panel consists of Justices Keyes, Brown, and Lloyd

Date: February 13, 2018